On Application por Rehearing.
The plaintiff calls attention to the omission to include in our decree the attorney’s fees which were secured by Cobb’s special mortgage, and which were fixed at ten per centum upon the amount Ms vendee had to pay, and must therefore be computed upon the judgment we have *795rendered for the reimbursement of that amount. We shall amend accordingly.
The defendant points out that our decree does not conform to the terms of payment and rate of interest obtained by Mrs. Eilhiol from the Bank. If the Bank has granted her time and a reduced rate of interest, that does not alter or affect his stipulation, which we have enforced..
The rehearing prayed by the defendant is refused, and that prayed by the plaintiff need not be granted for the purpose of amending. Proceeding to amend, it is ordered and adjudged that the former decree is amended by inserting therein that the plaintiff have and recover one hundred and forty two dollars of the defendant as attorney’s fees, and as thus amended that it be and remain the judgment of this court.
Rehearing refused.